 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                )         Case №:2:12-cr-00154 JAM
                                              )
 9                  Plaintiff,                )                     ORDER
                                              )                APPOINTING COUNSEL
10           vs.                              )
                                              )
11   YASIR MEHMOOD,                           )
                                              )
12                  Defendant.                )
                                              )
13
14
            The court received a motion for appointment of counsel. CJA Panel attorney J. Toney is
15   hereby appointed effective April 23, 2019, the date the Office of the Federal Defender first
     contacted him.
16
17   DATED: 4/24/2019

18
                                                  /s/ John A. Mendez_____________
19                                                HON. JOHN A. MENDEZ
                                                  United States District Court Judge
20
21
22
23
24
25
26
27
28


     ORDER APPOINTING COUNSEL                       1
